UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6873


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IZIAH E. ENNIS, a/k/a Ike,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:13-cr-00284-RWT-2; 8:16-cv-01835-RWT)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Iziah E. Ennis, Appellant Pro Se. Nicolas A. Mitchell, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Iziah E. Ennis seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Ennis has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Ennis’

motion to appoint counsel, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2